*1029ON MOTION
ORDER
The parties jointly move to dismiss this appeal. Mount Sinai School of Medicine notifies the court that it will not be participating in the appeal and requests that its designation as an appellee be stricken from the official caption because the claims against it were voluntarily dismissed in the district court.
Upon consideration thereof,
It Is ORDERED That:
(1) The motion to dismiss this appeal is granted. The appeal is dismissed.
(2) Each side shall bear its own costs.
(3) Pursuant to Mount Sinai’s notice, the revised official caption is reflected above.